Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 1 of 20 PageID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

EDWARDO MUNOZ,
Petitioner,
V,

Case No. F:D\- MC BA-VMC -Ae P

DIGITAL MEDIA SOLUTIONS,
LLC, a Delaware limited liability
company.

Respondent.

 

 

PETITIONER’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
REQUESTED RELIEF

An Order compelling Digital Media Solutions, LLC to provide a complete

response to the DMS Subpoena (Ex. A) within fourteen (14) days.
STATEMENT OF THE BASIS FOR RELIEF REQUESTED

1. On January 21, 2021, Petitioner Edwardo Munoz (“Munoz” or
“Petitioner”) issued a Subpoena to Produce Documents, Information, or Objects or
to Permit Inspection of Premises in a Civil Action directed to Respondent Digital
Media Solutions, LLC (“DMS” or “Respondent”), which specified a response date
of February 19, 2021. (See “DMS Subpoena”, a true and accurate copy of which is
attached hereto as Ex. A.)

Zs On January 26, 2021, DMS agreed to accept service via email of the

DMS Subpoena and requested an extension to respond. (See January 26, 2021 Email,

fee aid
TRS OL U2AI3
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 2 of 20 PagelD 2

a true and accurate copy of which is attached hereto as Exhibit B.)

3. On March 12, 2021, DMS produced its objections and responses to the
subpoena, along with its corresponding document production.

4, Thereafter, DMS and Petitioner conferred regarding deficiencies in
DMS’s response to the subpoena. At that time, DMS agreed to search for and
produce additional documents and data.

5. Since that time, DMS has not produced any further information and
has refused to communicate with Petitioner’s counsel.

6. Consequently, Petitioner now moves the Court for an Order compelling
DMS to provide a complete response to the subject subpoena within fourteen (14)
days of the date of the Order.

MEMORANDUM OF LEGAL AUTHORITY

I. INTRODUCTION

This action arises out of Respondent DMS’s refusal to provide a complete
response to a subpoena issued in an action pending in the United States District
Court for the Eastern District of California. After receiving the subject subpoena,
DMS provided a partial response to the subpoena, but withheld documents and
information subject to various boilerplate objections. Following a conferral, DMS
agreed to search for and produce additional information. Now, more than two
months have passed since DMS agreed to produce additional documents, and
Petitioner has not received any additional information and DMS has cutoff

communication with Petitioner’s counsel. As such, this Court should enter an Order
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 3 of 20 PagelD 3

compelling DMS to comply with the subject subpoena.
Tl. FACTUAL & PROCEDURAL BACKGROUND

Petitioner Munoz is the plaintiff in the underlying case captioned Munoz v.
Schooladvisor, LLC, pending in the United States District Court for the Eastern
District of California alleging violations of the Telephone Consumer Protection Act,
47 U.S.C. § 227, et seg. (““TCPA”). (See Munoz v. Schooladvisor, LLC, Case No. 1:20-
cv-00440-NONE-EPG (E.D. Cal. 2020), Complaint, Dkt. 1.) Relevant here,
Petitioner asserts that Defendant Schooladvisor, LLC (“SchoolAdvisor”) violated the
TCPA by placing unsolicited text messages to Munoz and a class of similarly
situated consumers using an automatic telephone dialing system (“ATDS”). (See id.
qq 12-16.)

Through discovery, it was revealed that DMS sent the text messages on behalf
of SchoolAdvisor.! (See Declaration of Taylor Smith (“Smith Decl.”), attached
hereto as Grp. Ex. C, J 4.) SchoolAdvisor claims that Munoz’s lead information was
provided by a company known as “Conceptual Media” pursuant to a contract with
DMS. (See id. ] 6.) SchoolAdvisor produced the agreement between DMS and
Conceptual Media, which was later reproduced by DMS in response to the
subpoena. (/d. J 7; see also Conceptual Media Agreement, attached hereto as Ex. D.)

The terms of the agreement require Conceptual Media to compile and maintain a

 

' SchoolAdvisor is a wholly owned subsidiary of DMS (Smith Decl. § 5), and both
entities share the same principal office address and manager (id.).
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 4 of 20 PagelD 4

database of consumers who have consented to receive text messages. (Conceptual
Media Agreement, Ex. D at pg. 1.) Further, the agreement grants DMS a license to
manage and access the database of consumer information to send text messages and
emails. (id. at § 1.1) Pursuant to the agreement, DMS is Conceptual Media’s
exclusive text message marketing partner, and DMS would control the manner in
which text messages were sent. (/d. at §§ 1.2, 2.3 - 2.5.)

Based on this disclosure, Munoz issued a Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises in a Civil Action
directed to DMS on January 21, 2021. CDMS Subpoena, Ex. A; Smith Decl. { 8.)
The DMS Subpoena commanded all documents to be produced at a mutually
agreeable location on or before February 19, 2021. (See DMS Subpoena, Ex. A.) On
January 26, 2021, counsel for DMS confirmed that they would accept service of the
subpoena on behalf of DMS and requested an additional fourteen days to respond
until March 5, 2021, which was later extended further until March 12, 2021. (Smith
Decl. 4 10; see also January 26, 2021 Email, Ex. B.)

On March 12, 2021, DMS produced its objections and responses to the
subpoena, along with its corresponding document production. (Smith Decl. ¥ 11; see
also DMS Subpoena Response, attached hereto as Ex. E.) Following a review of the
documents provided, Plaintiffs counsel reached out to DMS’s counsel to confer
regarding its deficient response. (Smith Decl. 12.) On March 24, 2021, counsel for
both parties conferred regarding DMS’s response to the subpoena. (Jd. { 13.) During

the conference, DMS agreed to search for and produce additional documents in
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 5 of 20 PagelID 5

response to the subpoena. (/d.)

Specifically, DMS agreed to produce the following additional documents and
information: (1) records of consumers that it claims provided lead information in the
same manner as Petitioner, (2) records of text messages sent to consumers who are
similarly situated to Petitioner, (3) information regarding the type of dialing system
used to send the texts at issue and the server or computer system that stored the data,
along with an inspection of both, and (4) documents identifying SchoolAdvisor’s
relationship to DMS, including any communications relating to Petitioner, the
underlying lawsuit, or the claims asserted therein. (/d. {| 14-19.) DMS agreed to
produce additional documents on or before April 7, 2021. Ud. { 20.)

On April 9, 2021, DMS reached out and stated that it would provide an
update on the additional information by April 16, 2021. (/d. ¢ 21.) Thereafter, DMS
went silent and ignored the subpoena. (/d. { 22.) Petitioner’s counsel sent follow up
emails requesting an update from DMS regarding its response to the subpoena on
April 21, 2021 and May 21, 2021. (id. { 23.) Petitioner’s counsel also placed a phone
call to DMS’s counsel and left a message with a receptionist on June 4, 2021. Ud. J
25.) Petitioner has not received a response from DMS since the April 9th email. (/d. §
22.)

Based on these facts, Petitioner requests that the Court enter an Order

compelling DMS to provide a complete response to the subject subpoena.

Il. ARGUMENT
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 6 of 20 PagelD 6

A. This Court Has Jurisdiction To Enforce The DMS Subpoena.

Under the Federal Rules of Civil Procedure, “the district court with
jurisdiction to enforce and to quash subpoenas is the ‘court for the district where
compliance is required[.]’” Narcoossee Acquisitions, LLC v. Kohl's Dep't Stores, Inc., No.
6:14-CV-203-ORL-41TB, 2014 WL 4279073, at *1 (M.D. Fla. Aug. 28, 2014) (citing
Fed. R. Civ. P. 45(d)(1), (d)(3), (g)). “For subpoenas seeking the production of
documents, the place of compliance must be ‘within 100 miles of where the person
resides, is employed, or regularly transacts business in person.’” Collins v. Koch Foods,
Inc., No. MC 119-008, 2019 WL 2520308, at *2 (S.D. Ga. June 18, 2019) (citing Fed.
R. Civ. P. 45(c)(2)(A)).

This Court possesses jurisdiction to enforce the DMS Subpoena. DMS’s
principal place of business is located within this district. (DMS Annual Report,
attached as Ex. 1 to the Smith Decl.) Further, because Petitioner’s counsel had a
relationship with DMS’s counsel’, the subpoena stated that the documents were to be
produced at a mutually agreeable location, and Petitioner has not sought compliance
outside this District. (DMS Subpoena, Ex. A.) Rather, DMS’s counsel chose to serve
the responses via email. (Smith Decl. 4] 11.) Because DMS’s principal place of
business is located within this District, the place of compliance is located in this

District. As such, the Court possesses jurisdiction to enforce the DMS Subpoena. See

 

2DMS and SchoolAdvisor are represented by the same outside counsel, Klein
Moynihan Turco LLP. (Smith Decl. § 10.)
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 7 of 20 PagelD 7

Narcoossee Acquisitions, LLC v. Kohl's Dep't Stores, Inc., No. 6:14-CV-203-ORL-41TB,
2014 WL 4279073, at *1 (M.D. Fla. Aug. 28, 2014) (citation omitted) (“Because
compliance is required in the Middle District of Florida, this Court has jurisdiction
to enforce or quash the subpoena.”).

B. DMS Waived Formal Service Of The Subject Subpoena.

Service of a subpoena “requires delivering a copy to the named person[.]” Fed.
R. Civ. P. 45(b)(1). Courts in the Eleventh Circuit require that service be “reasonably
calculated to ensure receipt of the subpoena by the witness.” TracFone Wireless, Inc. v.
SCS Supply Chain LLC, 330 F.R.D. 613, 616 (S.D. Fla. 2019) (collecting cases); see
also Codrington v. Anheuser-Busch, Inc., No. 98-2417-CIV-T-26F, 1999 WL 1043861, at
*1 (M.D. Fla. Oct. 15, 1999) (“the Court finds that nothing in the plain language of
the Rule requires personal service.” (citation omitted)).

On January 26, 2021, DMS’s counsel confirmed that they were authorized to
accept service of the subpoena on behalf of DMS. (January 26, 2021 Email, Ex. B;
Smith Decl. § 10.) At the same time, DMS requested additional time to respond to
the subpoena, which Petitioner granted. (Smith Decl. J 10.) Put simply, DMS agreed
to waive formal service of the subpoena by a process server. Moreover, DMS did not
raise any objection to the sufficiency of the service of the subpoena in its response.
(See DMS Subpoena Response, Ex. E.) Because no objection to service was raised,
any potential objection is waived. See Madeline L.L.C. v. St., No. 09-80705-MC, 2009
WL 1563526, at *1 (S.D. Fla. June 3, 2009) (“Failure to timely raise objections

results in waiver.” (citing Fed. R. Civ. P. 45(c)(2)(B); 9A Charles Alan Wright &
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 8 of 20 PagelD 8

Arthur R. Miller, Federal Practice & Procedure § 2463)); see also Manhattan Constr.
Co. v. Phillips, No. 1:09-CV-1917-WSD-AJB, 2011 WL 13214355, at *13 (N.D. Ga.
May 11, 2011) (finding that all objections to a subpoena must be raised at the same
time. (citing In ve DG Acquisition Corp., 151 F.3d 75, 81 (2d Cir. 1998))).

C. DMS’s Response To The Subject Subpoena Is Deficient.

Under Rule 45, “parties may command non-parties to produce “documents,
electronically stored information, or tangible things in that person's possession,
custody, or control for inspection, copying, testing, or sampling. Classic Soft Trim, Inc.
v. Albert, No. Case No. 6:18-cv-1237-Orl-78GJK, 2020 WL 6730977, at *2 (M.D.
Fla. Sept. 21, 2020) (collecting cases). The scope of discovery, including for
subpoenas, is governed by Rule 26(b)(1), which permits parties to “obtain discovery
regarding any nonprivileged matter that is relevant to any party's claim or defense
and proportional to the needs of the case.” Ocasio v. Nationstar Mortg., LLC, No. 2:17-
CV-40-FTM-38MRM, 2017 WL 4958578, at *2 (M.D. Fla. Nov. 1, 2017) (quoting
Fed. R. Civ. P. 26(b)(1)).

For a motion to compel, “the party desiring to enforce a subpoena bears the
burden of demonstrating that the information it seeks is relevant.” Digital Assurance
Certification, LLC v. Pendolino, No. 6:17-CV-72-ORL-41TBS, 2017 WL 4342316, at *9
(M.D. Fla. Sept. 29, 2017) (citation omitted). Once the information is determined to
be relevant, then “[t]he party opposing a subpoena has the burden of demonstrating

that compliance with the subpoena presents an undue burden or that it requires the
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 9 of 20 PagelD 9

disclosure of privileged or protected information.” Classic Soft Trim, Inc. v. Albert, No.
618CV12370RL78GJK, 2020 WL 6731037, at *6 (M.D. Fla. Mar. 12, 2020).

In response to the subject subpoena, DMS produced only thirteen pages of
responsive documents and asserted a handful of boilerplate objections—all of which
lack merit. (See Smith Decl. { 11; see also DMS Subpoena Response, Ex. E.)
Following a conferral, DMS agreed to search for and produce additional documents.
Despite this agreement, DMS has failed to produce any further information and has
chosen to now ignore the subpoena altogether. As such, Petitioner requests that the
Court issue an order compelling a complete response to the subpoena. For the
convenience of the Court, Petitioner requests that the Court compel a response to
four categories of requests—as set forth below.

Lead Information Identifying Potential Class Members

First, the subpoena sought documents identifying the records of consumers
that DMS claims provided their lead information and consent in the same manner as
Petitioner. Specifically, Petitioner requested the following:

REQUEST NO. 2: All DOCUMENTS sufficient to IDENTIFY all
PERSONS who provided consent to be texted by or on behalf of
DEFENDANT in the same manner that PLAINTIFF allegedly provided

consent to be texted who were sent at least one text message on behalf of
DEFENDANT.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the terms “in the same manner”
or “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing;
and (iii) seeks the production of documents in the possession, custody or
control of third parties over which DMS has no control. Notwithstanding
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 10 of 20 PagelD 10

the foregoing, DMS responds that it is not in possession, custody, or
control of any responsive documents or information.

REQUEST NO. 4: All LEAD INFORMATION that was provided to
YOU from CONCEPTUAL MEDIA where the LEAD
INFORMATION was obtained in the same manner as any LEAD
INFORMATION regarding the Plaintiff was obtained.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the term “obtained in the same

manner”; (ii) it is overbroad, unduly burdensome and harassing; (iii)
seeks the production of documents already in Plaintiffs possession,
custody or control; and (iv) seeks the production of documents in the
possession, custody or control of third parties over which DMS has no
control. Notwithstanding the foregoing, DMS responds that it is not in
possession, custody, or control of any responsive documents or
information.
(DMS Subpoena Response, Ex. E.) The information sought is plainly relevant to
ascertain the members of the potential class in the underlying action. Indeed, the
proposed class in the underlying action is limited to individuals that SchoolAdvisor
“claims it obtained prior express written consent in the same manner as Defendant
claims it supposedly obtained prior express written consent to send text messages to
Plaintiff.” (See Munoz v. Schooladvisor, LLC, Case No. 1:20-cv-00440-NONE-EPG
(E.D. Cal. 2020), Dkt. 1 31.) Moreover, DMS’s contract with Conceptual Media—
the entity that it claims provided Petitioner’s lead information—expressly provides
DMS with a license to manage and access the database, which contains the persons
that provided consent to be texted. (Conceptual Media Agreement, Ex. D at § 1.1.)
Hence, DMS is in possession of the requested information.

Rather than produce the information, DMS asserts boilerplate objections to

the requests that lack merit. DMS objects to the requests as vague, ambiguous,

10
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 11 of 20 PagelD 11

overbroad, unduly burdensome, and harassing absent any explanation as to how
these objections apply. This is not sufficient to state a valid objection. See Arch
Specialty Ins. Co. v. BP Inv. Partners, LLC, No. 618CV1149ORL41DCI, 2018 WL
11198249, at *2 (M.D. Fla. Dec. 21, 2018) (“BP asserted boilerplate objections, such
as the requests are overbroad, burdensome, or harassing. . . .These boilerplate
objections are meaningless and meritless and, as a result, are due to be overruled.”
(collecting cases)). Contrary to DMS’s objections, the requests are limited to the
scope of the alleged class in the underlying action. And the information is necessary
to provide the Court in the underlying action with a sufficient record to make a
determination regarding class certification. Tellingly, after conferring with
Petitioner’s counsel, DMS agreed to search for and produce this information. (Smith
Decl. { 14.) Unfortunately, DMS has refused to produce any additional information.

Because the requested information is relevant and within DMS’s possession,
the Court should compel DMS to provide a complete response to both requests.
Records Of Text Messages Sent To The Alleged Class

Next, the subject subpoena sought documents identifying the records of text

messages sent as follows:

REQUEST NO. 7: All DOCUMENTS sufficient to IDENTIFY all
PERSONS that were sent at least one text message on behalf of
SCHOOLADVISOR during the RELEVANT TIME PERIOD using the
SCHOOLADVISOR DIALING SYSTEM where the PERSONS
provided consent to be called in the same manner that PLAINTIFF
provided any consent to be called.

11
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 12 of 20 PagelD 12

RESPONSE: DMS objects to this Request to the extent that: (i) it 1s
vague and ambiguous as it fails to define the term “in the same manner”
or “sufficient to”; (ii) it is overbroad, unduly burdensome and harassing;
(iii) seeks the production of documents already in Plaintiff's possession,
custody or control; and (iv) seeks the production of documents in the
possession, custody or control of third parties over which DMS has no
control. Subject to, and without waiving the foregoing, DMS responds
that it will produce any non-privileged documents responsive to this
request in its possession, custody, or control at an agreed upon time and
place.

REQUEST NO. 8: All DOCUMENTS sufficient to IDENTIFY the
total number of text messages, and the date, time, and duration of each
such text message, made to each PERSON identified in DOCUMENTS
produced in response to Request Number 7 above.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the term “sufficient to”; (ii) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production
of documents already in Plaintiffs possession, custody or control; and
(iv) seeks the production of documents in the possession, custody or
control of third parties over which DMS has no control. Subject to, and
without waiving the foregoing, DMS responds that it will produce any
non- privileged documents responsive to this request that are discovered
to be in its possession, custody, or control. Because of the nature of this
extremely onerous request, DMS has been and is continuing to conduct
a reasonable investigation so-as to provide the full extent of its
discoverable, responsive documents. Discovery continues.

(DMS Subpoena Response, Ex. E.) Similar to Request Nos. 2 & 4, these requests
also seek information that is plainly relevant to class certification in the underlying
action. Indeed, the requests both seek information concerning the number of text
messages sent to persons during the relevant time period that are similarly situated to
Petitioner. In other words, these requests seek to identify class members. Further,
DMS’s agreement with Conceptual Media makes clear that it is DMS that controls

the text messaging campaigns. (Conceptual Media Agreement, Ex. D at §§ 2.3, 2.4.)

12
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 13 of 20 PagelD 13

As such, this information is also clearly within DMS’s possession.

In response, DMS asserts objections that are substantially the same to those
submitted throughout all of its responses. Then, DMS states that it will produce
nonprivileged responsive documents “subject to, and without waiving the foregoing”
objections. This practice is not permitted in this District. As explained in Martin v.
Zale Delaware, Inc.,

[I]t is common practice for a party to assert boilerplate objections and

then state that ‘notwithstanding the above,’ the party will respond to the

discovery request, ‘subject to or without waiving the objection.’ Such an

objection and answer preserves nothing and wastes the time and
resources of the parties and the court. Further, this practice leaves the
requesting party uncertain as to whether the opposing party has fully
answered its request.
No. 8:08-CV-47-T-27EAJ, 2008 WL 5255555, at *2 (M.D. Fla. Dec. 15, 2008)
(citation omitted); see also Chambers v. Sygma Network, Inc., No. 6:12-CV-1802-ORL-
37, 2013 WL 1775046, at *3 (M.D. Fla. Apr. 25, 2013) (“Universal has both objected
and then answered ‘subject to’ and ‘without waiving,’ its objections. This practice is
improper and has been rejected by other courts in this District.” (citing Pepperwood of
Naples Condo. Ass‘n., Inc. v. Nationwide Mut. Fire Ins. Co., No. 2:10-cv-753-FtM—
36SPC, 2011 WL 3841557, at *2 (M.D.Fla. Aug.29, 2011); Martin v. Zale Delaware,
Inc., No. 8:08-cv-47-T-27EAJ, 2008 WL 5255555, at *2 (M.D.Fla. Dec.15, 2008))).
Accordingly, the Court should find that DMS waived its objections with respect to
these requests.

Additionally, after conferring with Petitioner’s counsel, DMS’s counsel agreed

to get back to Petitioner regarding whether DMS could identify all individuals that

13
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 14 of 20 PagelD 14

provided lead information in the same manner as Petitioner. (Smith Decl. § 16.)
DMS has not provided any additional information to Petitioner. However, the fact
that DMS was able to quickly identify the website that it claims Petitioner submitted
his contact information through and produce every text message it ever sent to
Petitioner supports the conclusion that DMS is capable of producing this
information.

In short, DMS should be compelled to provide a complete response to these
requests and produce documents identifying all consumers that were sent text
messages.

Dialing System and Computer Database(s) or Server(s)

Third, the subpoena sought to identify and inspect the dialing system used to
place text messages to Petitioner and the server(s) and/or computer system(s) used to
store relevant data. Specifically, Petitioner requested the following:

REQUEST NO. 9: All DOCUMENTS sufficient to IDENTIFY the
SCHOOLADVISOR DIALING SYSTEM utilized to place text
messages to PLAINTIFF, including all user manuals and periodic dialer
reports during the RELEVANT TIME PERIOD, together with a
physical inspection of the SCHOOLADVISOR DIALING SYSTEM.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the term “sufficient to”; (ii) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production
of documents already in Plaintiffs possession, custody or control; and
(iv) seeks the production of documents in the possession, custody or
control of third parties over which DMS has no control. Subject to, and
without waiving the foregoing, DMS responds that it will produce any
non- privileged documents responsive to this request in its possession,
custody, or control, if any are discovered as a result of DMS’s continuing
investigation.

14
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 15 of 20 PagelD 15

REQUEST NO. 12: A physical inspection of the server on which the
SCHOOLADVISOR DIALING SYSTEM operates and is hosted.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague, lacking in detail, and ambiguous. Who will conduct the
inspection? What are their qualifications? Who is to bear the cost of
arranging for such inspection?; (ii) The Request is overbroad, unduly
burdensome and harassing; (iii) seeks the production of information
already in Plaintiffs possession, custody or control; (iv) it is
disproportionate to the needs of the case within the meaning of Rule 26;
(v) less intrusive, burdensome, and expensive means of discovery are
available to satisfy the needs of the case; (vi) seeks production of
information protected from disclosure by the attorney-client, work
product doctrine, common interest, joint defense or other applicable
privilege; and (vii) seeks proprietary trade secret information.

REQUEST NO. 13: All Documents sufficient to identify the server and
computer system on which is housed or stored any data that may be used

to identify persons who were sent similar text messages on behalf of
SCHOOL ADVISOR as the messages sent to PLAINTIFF.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define “similar text messages”; (ii) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production
of documents already in Plaintiffs possession, custody or control; (iv)
seeks the production of documents in the possession, custody or control
of third parties over which DMS has no control; and (v) seeks production
of documents protected from disclosure by the attorney-client, work
product doctrine, common interest, joint defense or other applicable
privilege. Subject to, and without waiving the foregoing, DMS responds
that it will produce any non-privileged documents responsive to this
request in its possession, custody, or control, if any are discovered as a
result of DMS’s continuing investigation.

(DMS Subpoena Response, Ex. E.) These requests seek information that is directly
relevant to Petitioner’s prima face case. Indeed, demonstrating that the dialing
system utilized to place the text messages qualifies as an ATDS is one of the

elements of Petitioner’s prima facie case. Chinnis v. World Recovery Serv., LLC, No.

15
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 16 of 20 PagelD 16

3:14-CV-218-J-39JRK, 2015 WL 12838177, at *3 (M.D. Fla. May 18, 2015). Thus,
absent discovery into the capacity of the dialing system utilized to send the texts at
issue, Petitioner’s ability to prosecute his case will undoubtably be hampered.

Further, DMS’s response to Requests Nos. 9 & 13 again assert boilerplate
objections and then agree to produce information subject to those objections. As
previously explained, this is improper. Additionally, DMS objects to Request No. 12,
which requests an inspection of the server that hosts the dialing system, in part, as
follows: “it is vague, lacking in detail, and ambiguous. Who will conduct the
inspection? What are their qualifications? Who is to bear the cost of arranging for
such inspection?” This is also an improper objection. There is no requirement that
Petitioner prove the qualifications of his own expert to DMS’s satisfaction prior to
conducting an inspection. Further, Petitioner couldn’t possibly provide intricate
details regarding how the inspection will proceed prior to conferring with DMS.
Instead, Petitioner would need to know how many computer systems and servers are
in its possession and where the systems and servers are located. All of this can be
easily addressed prior to scheduling an inspection.

Moreover, during the conferral call, DMS’s counsel stated that it would get
back to Petitioner regarding what dialing system was used to transmit the text
messages. (Smith Decl. § 17.) Further, DMS’s counsel also stated that it was still
looking into what computer system(s) were utilized to store the relevant class data.
(id. 4 19.) Hence, it’s clear that DMS has taken minimal efforts to attempt

compliance with the subject subpoena, and its continued refusal to do so is improper.

16
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 17 of 20 PageID 17

Accordingly, DMS should be compelled to identify the dialing system and.
computer systems and servers utilized to transmit text messages to the alleged class,
and to coordinate with Petitioner’s counsel to schedule an inspection of the dialing
system, servers, and computer systems.

Relationship Between DMS and SchoolAdvisor

Finally, Petitioner sought documents identifying DMS’s relationship to the

Defendant as follows:

REQUEST NO. 5 All DOCUMENTS sufficient to IDENTIFY YOUR
complete relationship with DEFENDANT, including all contracts,

agreements, and services rendered, together with all communications
between YOU and DEFENDANT.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the term “sufficient to”; (ii) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production
of documents already in Plaintiffs possession, custody or control; and
(iv) seeks production of documents protected from disclosure by the
attorney-client, work product doctrine, common interest, joint defense or
other applicable privilege. Subject to, and without waiving the foregoing,
DMS responds that it will produce any non-privileged documents
responsive to this request in its possession, custody, or control, if any are
discovered as a result of DMS’s continuing investigation.

REQUEST NO. 11: All DOCUMENTS sufficient to IDENTIFY any
and all communications between YOU and SCHOOLADVISOR
regarding PLAINTIFF, this LAWSUIT, or the underlying allegations set
forth in the Complaint.

RESPONSE: DMS objects to this Request to the extent that: (i) it is
vague and ambiguous as it fails to define the term “sufficient to”; (11) it is
overbroad, unduly burdensome and harassing; (iii) seeks the production
of documents already in Plaintiffs possession, custody or control; (iv) it
is compounded and unintelligible; and (v) seeks production of documents
protected from disclosure by the attorney-client, work product doctrine,
common interest, joint defense or other applicable privilege. Subject to,

17
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 18 of 20 PagelD 18

and without waiving the foregoing, DMS responds that it will produce

any non-privileged documents responsive to this request in its possession,

custody, or control, ifany are discovered as a result of DMS’s continuing

investigation.
(DMS Subpoena Response, Ex. E.) The information sought is relevant to Plaintiffs
claims. That is, discovery has revealed that it was DMS that acquired consumers’
information and sent text messages on behalf of SchoolAdvisor. (Smith Decl. ] 4.)
Put simply, documents identifying the relationship between Defendant
SchoolAdvisor and its telemarketer, DMS, are relevant, and the Court should
compel DMS to produce all responsive documents in its possession.

In response, DMS again asserts objections and then states that it will produce
nonprivileged responsive documents subject to the objections. As previously
explained, this is improper, and the Court should overrule the objections.
Additionally, to date, DMS has neither provided any documents nor produced a
privilege log. Given their relationship (parent and wholly owned subsidiary), it is
simply not believable that there are no documents responsive to these requests.

As such, DMS should be compelled to produce all relevant documents in its
possession.

IV. CONCLUSION

DMS should not be permitted to pick and choose the documents that it sees fit

to provide and then opt to ignore the subject subpoena. As explained above, the

subpoena requests the production of relevant information, and the Court should

enter an order compelling DMS to provide a complete response to the DMS

18
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 19 of 20 PageID 19

Subpoena within fourteen (14) days and for such additional relief as the Court deems
necessary and just.
LOCAL RULE 3.01(g) CERTIFICATION

In accordance with Local Rule 3.01(g), Petitioner’s counsel certifies that he
attempted to confer with Respondent’s counsel regarding this Motion. (Smith Decl.
4] 24-25.) Respondent’s counsel has not responded to Petitioner’s counsel’s emails or
phone calls. Ud. J] 22, 24-25.) Nevertheless, because this motion commences a new
civil case, compliance with Rule 3.01(g) is not necessary. See In re: Subpoena Upon
NeJame L., P_A., No. 6:16-MC-8-ORL-41TBS, 2016 WL 1599831, at *4 (M.D. Fla.
Apr. 21, 2016) (“Rule 45 does not impose a meet-and-confer requirement on non-
parties before they file motions to quash subpoenas, and Rule 3.01(g) does not

require a party to confer with his opponent before bringing a civil case.”).

EDWARDO MUNOZ,

Dated: June 14, 2021 By: _/s/ Ryan S. Shipp
One of Petitioner’s Attorneys

Law Office of Ryan S. Shipp, PLLC

Ryan S. Shipp, Esq. (FL Bar Number 52883)
814 W. Lantana Rd. Suite 1,

Lantana, Florida 33462

(561) 699-0399

Email: Ryan@shipplawoffice.com

Taylor T. Smith*
tsmith@woodrowpeluso.com
WOODROW & PELUSO, LLC
3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210

19
 

Case 8:21-mc-00089-VMC-AEP Document1 Filed 06/21/21 Page 20 of 20 PagelD 20

Telephone: (720) 907-7628
Facsimile: (303) 927-0809

Attorneys for Petitioner

*Pro Hac Vice admission to be sought

20
